Citation Nr: 1040957	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  06-10 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD), depression, and mixed adjustment disorder with 
depressed mood and anxiety.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 6, 1970, to 
April 12, 1976.  He also had active service of 3 years, 8 months, 
and 17 days prior to April 6, 1970. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of July 2005, and October 2006 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Veteran testified before the undersigned Veterans Law Judge 
at a Board hearing held in Columbia, South Carolina in October 
2008.  A transcript of that hearing is of record.  The Board 
denied service connection for hearing loss, PTSD, depression, and 
mixed adjustment disorder in December 2008.  The Veteran appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).  

The parties to the appeal to the Court entered a joint motion for 
remand (JMR) in which they asked the Court to vacate and remand 
that portion of the December 2008 Board decision that denied 
entitlement to service connection for PTSD and hearing loss in 
the left ear.  A March 2010 Court order, granted the motion for 
remand pertaining to that part of the Board's decision that 
denied entitlement to service connection for PTSD, depression, 
and mixed adjustment disorder with depressed mood and anxiety.  
The March 2010 order indicated that the appeal as to the 
remaining issue was dismissed.  

Despite the discrepancy between what the parties sought in the 
JMR and what the Court did in its order, the Board will proceed 
as though the Court had acted in accordance with the parties' 
JMR, and accept the determination of the parties to the JMR that 
both the claim of service connection for psychiatric disability 
and a claim of service connection for left ear hearing loss were 
remanded to the Board for further adjudication in compliance with 
the terms of the JMR.  This is done in accordance with 
instructions provided in this case by the Board's litigation 
support division, and is consistent with the Court's order that 
the Board comply with the JMR instructions.  

(The issue of entitlement to service connection for PTSD, 
depression, and mixed adjustment disorder with depressed mood and 
anxiety is addressed in the remand that follows the decision 
below.)


FINDING OF FACT

The Veteran does not have left ear hearing loss attributable to 
his military service.


CONCLUSION OF LAW

The Veteran does not have left ear hearing loss that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
attempt to obtain on behalf of the claimant, and (3) any evidence 
that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a claimant 
regarding the information necessary to substantiate a claim.  The 
new version of 38 CFR 3.159(b)(1), removes the portion of the 
regulation which stated that VA would request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in May 2005.  
(Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's claims, 
any timing errors have been cured by the RO's subsequent actions.  
Id.)  Specifically regarding VA's duty to notify, the 
notifications to the Veteran apprised him of what the evidence 
must show to establish entitlement to service connection, what 
evidence and/or information was already in the RO's possession, 
what additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
The Veteran was apprised of the criteria for assigning disability 
ratings and for award of an effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Although the Veteran's service treatment records from his first 
period of service have been obtained, a September 2005 report 
from the National Personnel Records Center (NPRC) indicates that 
the Veteran's service treatment records (STRs) for his second 
period of service could not be located.  In cases where records 
are lost or presumed lost, a heightened duty is imposed on the 
Board to consider the applicability of the benefit-of-the-doubt 
doctrine, to assist the claimant in developing the claim, and to 
explain its decision when the Veteran's service treatment records 
have been destroyed.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs) from his first period of 
service, VA medical records, and provided an audiological 
evaluation in furtherance of his claim.  A VA examination with 
respect to hearing loss was obtained in January 2006, and the 
examiner also rendered a March 2006 addendum.  38 C.F.R. 
§ 3.159(c)(4).  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA opinion obtained in this 
case is adequate, as it considered the STRs, and the Veteran's 
lay statements regarding in-service noise exposure, and his 
allegations regarding continuity of symptomatology of his hearing 
problems since service.  Accordingly, the Board finds that VA's 
duty to assist in obtaining a VA examination or opinion with 
respect to the issue of service connection for left ear hearing 
loss has been met.  38 C.F.R. § 3.159(c)(4).

II.  Analysis

The Veteran contends that he currently experiences hearing loss 
from being around aircraft noise, including jets and helicopters 
during service.  At his October 2008 Board hearing, the Veteran 
testified that he was first placed in a gun crew on a destroyer 
when he was in the military.  He testified about his military 
noise exposure of turbines, turbo generators, draft blowers, gun 
fire, and not wearing ear protection.  He testified that he did 
not know he had any hearing loss until he applied for a civilian 
job and was given a hearing test.  The Veteran's personnel 
records reveal that the Veteran's naval enlistment classification 
(NEC) was boatswain's mate.

The STRs are negative for complaints or treatment related to 
hearing loss, and the available STRs contain reports of 
examinations dated in November 1962, July 1963, July 1965, and 
March 1968, in addition to a December 1969 discharge examination 
from the Veteran's first period of service, which all contain 
whispered voice examination results revealing normal hearing 
acuity of 15/15.  Further, in Medical History reports filled out 
by the Veteran in November 1962, July 1963, and March 1968, the 
Veteran did not report experiencing problems with his hearing 
acuity.

The Veteran was afforded a VA audiometric examination in January 
2006.  An addendum dated in March 2006 shows that the Veteran's 
claims file was reviewed after the examination.  The Veteran 
complained of trouble hearing since discharge from service.  He 
reported that during service, he was around a lot of aircraft 
noise, such as jets and helicopters.  He also reported that he 
was a gun crewmember.  Following military service, he reported 
that he had various production and factory jobs, and noted that 
some of them were very loud.  In the addendum, the examiner noted 
that the Veteran had reported that in the last several years, he 
worked with forklifts and noisy engines, and that it was a loud 
occupation.

The January 2006 audiological evaluation revealed that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
30
25
LEFT
25
30
35
35
35

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.  The 
Veteran's hearing was diagnosed as essentially within normal 
limits across all frequencies for the right ear, and within 
normal limits, with a drop to a very mild level at 2000 through 
4000 Hertz in the left ear.  The examiner opined that the 
Veteran's hearing loss was less likely than not due to military 
service because his hearing loss was very mild, and he reported 
that he had loud occupations after service.

In the March 2006 addendum, the examiner confirmed her opinion 
that the Veteran's hearing loss was less likely that not due to 
military service.  In addition to the prior rationale, the 
examiner noted that the Veteran's discharge examination (December 
1969) showed his hearing to be normal.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or disease 
diagnosed after service when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  Further, it is not enough that an 
injury or disease occurred in service; there must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic diseases, including sensorineural hearing loss 
(organic disease of the nervous system) may be presumed to have 
been incurred in or aggravated by active military service if 
shown to a compensable degree within one year of separation from 
qualifying active service.  38 C.F.R. §§ 3.307, 3.309.

The Board notes that for the purposes of applying the laws 
administered by VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of those 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is 
from 0 to 20 dB, and higher threshold levels indicate some degree 
of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

Here, the record shows currently diagnosed mild left ear hearing 
loss.  See January 2006 audiological examination.  However, the 
STRs are negative for complaints or treatment related to hearing 
loss, and the available STRs contain reports of examinations 
dated in November 1962, July 1963, July 1965, and March 1968; in 
addition to a December 1969 discharge examination from the 
Veteran's first period of service, which all contain whispered 
voice examinations revealing normal hearing acuity of 15/15.  
Although the Veteran is competent to describe his in-service 
exposure to loud noises, see Charles v. Principi, 16 Vet. App. 
370 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994), the 
Board questions the credibility of the Veteran's statement 
regarding the onset of his hearing loss-specifically, his 
assertion that he has experienced left ear hearing loss ever 
since his discharge from service.  In this case, at the Veteran's 
January 2006 VA examination, he described experiencing problems 
with his hearing ever since discharge; however, the evidence of 
record is silent for in-service evidence of hearing loss or post-
service complaints of trouble hearing until 2005 when the Veteran 
filed his claim and complained of hearing loss, over twenty five 
years after discharge.  Significantly, although the Veteran 
described the onset of hearing problems during service, in 
Reports of Medical History completed by the Veteran in November 
1962, July 1963, and March 1968, the Veteran noted that he did 
not then experience problems hearing, and had not had problems 
hearing in the past.  The Board finds these contemporaneous 
statement provided during service to be more credible than the 
statement made by the Veteran at his January 2006 VA examination 
because statements made during service in the 1960s were not made 
in the context of a claim for monetary benefits, but rather in a 
medical setting where the Veteran was likely more intent on 
accurately reporting his ailments, if any.  Additionally, the in-
service reports that he did not experience hearing loss are 
consistent with the whispered voice tests performed at that time 
and with the VA examiner's later assessment of the entire record.

Further, despite progress notes dated in 2005, 2006, 2007, and 
2008, none of these records show treatment or complaints related 
to a loss of hearing acuity.  In fact, a problems' list dated in 
2007 does not mention hearing loss as one of the Veteran's 
difficulties.  After the Veteran's 2006 VA audiological 
evaluation, the next documented report of hearing loss is not 
until an August 2010 audiology consultation.  In summary, despite 
the Veteran's reports of experiencing problems with his hearing 
ever since discharge, because of the lack of documented evidence 
of complaints or treatment related to hearing loss in service, a 
discharge examination revealing normal hearing in 1969, as well 
as the lack of evidence from discharge until 2005, and a showing 
of only mild loss of acuity so many years after service, the 
Board finds the Veteran's statement that he experienced problems 
with his hearing ever since discharge to be incredible.

Further, the 2006 VA audiologist, after considering the Veteran's 
statement that he suffered from acoustic trauma in service, and 
had experienced left ear hearing loss ever since discharge, 
nevertheless determined that the Veteran's current hearing loss 
was likely related to post-service occupational noise exposure, 
rather than in-service noise exposure.  She supported her 
conclusion with an adequate rationale, explaining that the 
Veteran's left ear hearing loss was very mild, and that in-
service audiological evaluations revealed normal hearing acuity.  
Her opinion is uncontradicted in the record, and is also 
supported by the lack of documented treatment for hearing loss 
until 2006, 30 years after discharge.  Implicit in her opinion is 
a rejection of the Veteran's statement regarding continuity, 
which is consistent with the Board's finding that the statement 
lacks credibility.

In summary, despite evidence of in-service noise exposure, and 
the Veteran's statement regarding continuity of symptoms since 
service, the Board finds that the preponderance of the evidence 
is against the claim.  As noted above, the VA examiner, by her 
opinion, indicated that current disability was not attributable 
to noise exposure during service or to the putative symptoms 
since service.  She adequately supported her opinion, and no 
other medical authority has contradicted her assessment.  The VA 
examiner was aware of the Veteran's history when she prepared her 
opinion, and clearly rejected the notion that he had had hearing 
acuity problems since service.  This assessment is, as noted 
above, consistent with the STRs and remainder of the record.

Finally, sensorineural hearing loss in the left ear (organic 
disease of the nervous system) was not manifested to a 
compensable degree within a year of the Veteran's separation from 
service, as the first documented post-service evidence of hearing 
loss was not shown until decades after service.  Consequently, a 
presumption of service incurrence may not be made.  38 C.F.R. 
§§ 3.307, 3.309.

In deciding this issue, the Board has considered the benefit-of-
the-doubt doctrine, but finds that the record does not provide 
even an approximate balance of negative and positive evidence on 
the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of the 
above analysis, and after consideration of all the evidence, the 
Board finds that the preponderance of the evidence is against 
this service connection claim.  


ORDER

Service connection for left ear hearing loss is denied.


REMAND

Service connection for PTSD requires: (1) a medical diagnosis of 
PTSD utilizing the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV) criteria, in 
accordance with 38 C.F.R. § 4.125(a); (2) credible supporting 
evidence that the claimed in-service stressor occurred; and (3) 
medical evidence of a causal nexus between current symptomatology 
and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2010).

The Board notes that effective July 13, 2010, VA amended its 
regulations governing entitlement to service connection for PTSD.  
The new version of 38 CFR 3.304(f), adds a paragraph to the 
regulation under 3.304(f)(3), and moves 3.304(f)(3) and (4) to 
3.304(f)(4) and (5)).  The amendment to the regulation relaxes 
the evidentiary standard required for establishing an in-service 
stressor to support a diagnosis of PTSD.  See 75 Fed. Reg. 39843-
52 (July 13, 2010).

The additional paragraph added to 3.304(f) states:

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of posttraumatic 
stress disorder and that the veteran's symptoms are 
related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
places, types, and circumstances of the veteran's 
service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a 
veteran experienced, witnessed, or was confronted 
with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to 
the physical integrity of the veteran or others, such 
as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper fire; or attack 
upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.  

75 Fed. Reg. 39843-52 (July 13, 2010)(to be codified at 
3.304(f)).

In summary, service connection for PTSD can now be granted if the 
evidence demonstrates: (1) a current diagnosis of PTSD (rendered 
by an examiner specified in the regulation); (2) an in-service 
stressor (satisfactorily established by lay evidence) that is 
consistent with the places, types, and circumstances of service, 
and has been medically related to the Veteran's fear of hostile 
military or terrorist activity by a VA psychiatrist or 
psychologist, or one contracted by VA; and (3) the Veteran's PTSD 
symptoms have been medically related to the in-service stressor 
by a VA psychologist, or one contracted by VA.  See 75 Fed. Reg. 
39843-52 (July 13, 2010); codified at 38 C.F.R. § 3.304(f)(3).

Each disabling condition . . . for which a veteran seeks service 
connection, must be considered on the basis of the places, types, 
and circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  See 
38 C.F.R. § 3.303(a) (2009).  VA adjudicators, not examining 
psychiatrists and psychologists, will decide whether the claimed 
stressor is consistent with the veteran's service.

The Veteran reports that while in the United States Navy, he 
served aboard the USS Okinawa in the waters off the coast of the 
Republic of Vietnam.  He reports that while he was aboard the USS 
Okinawa, he participated in the evacuation of soldiers and 
Vietnamese refugees from Vietnamese territory during the fall of 
Saigon.  The Veteran alleges that while the evacuations were 
occurring, the USS Okinawa was fired upon (rounds hit the 
bulkhead of his ship), and he was fearful for his life.  The 
Veteran also contends that he was shot at by snipers while 
performing look-out duties.  See September 2006 Statement in 
Support of Claim for PTSD, October 2008 mental health counseling 
note, and October 2008 Board hearing.

Initially, the Board notes that although an April 2008 VA 
examiner did not diagnose the Veteran with PTSD, a November 2006 
entry in the outpatient treatment records reflected an Axis I 
diagnosis of PTSD, and a September 2008 mental health outpatient 
treatment note reflected an Axis I diagnosis of PTSD, as did an 
August 2010 mental health outpatient treatment note.  It appears 
that the Veteran's mental health status was evaluated by a 
physician in September 2008, and a diagnosis of PTSD was made.

Given the conflicting medical evidence which includes a diagnosis 
of PTSD, and other examinations that do not reflect a diagnosis 
of PTSD, the Board finds that the claim should be remanded to 
reconcile and explain the conflicting opinions.  Further, as will 
be explained below, the Board finds that the evidence of record 
indicates that PTSD "may be associated" with his period of 
active duty military service, and as such, a medical nexus 
opinion is required to fulfill the duty to assist.  See 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Here, there is evidence of PTSD, and the record also contains the 
Veteran's account of his ship, the USS Okinawa, being fired upon 
by the enemy while he was aboard, and his statement that he was 
fearful for his life during the time his ship was being fired 
upon.  The Veteran's personnel file reveals that he served aboard 
the USS Okinawa from August 24, 1973 through April 12, 1976.  The 
Board finds that based on the newly amended VA regulations, 
effective July 13, 2010, the claim of service connection for PTSD 
should be remanded to obtain a VA examination with a nexus 
opinion.  The examiner should render an opinion as to the 
following: 1) whether the Veteran's in-service stressor-his ship 
being fired upon while he was aboard, is sufficient to support a 
diagnosis of PTSD; and 2) if so, whether the Veteran's current 
psychiatric symptoms are related to the claimed in-service 
stressor.  In summary, the VA examiner, (a VA psychiatrist or 
psychologist) should assess whether it is at least as likely as 
not that any currently diagnosed PTSD is attributable to his in-
service stressor identified above, including whether his current 
PTSD symptoms are at least as likely as not related to his 
claimed in-service stressor(s).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to provide 
more detail regarding his in-service 
stressors, including the approximate dates 
when the USS Okinawa was fired upon and 
when he was exposed to sniper fire.  The 
AOJ should contact the service department 
or any other appropriate agency to 
determine whether information about the USS 
Okinawa supports the Veteran's claim, 
including ship histories or deck logs that 
would document the events claimed by the 
Veteran.

2.  Schedule the Veteran for psychological 
testing and a VA psychiatric examination.  
(Advise the Veteran that failure to appear 
for an examination as requested, and 
without good cause, could adversely affect 
his appeal.  See 38 C.F.R. § 3.655 (2010).)  
Psychological testing should be conducted 
with a view toward determining whether the 
Veteran in fact has PTSD.  The agency of 
original jurisdiction (AOJ) should refer 
the claims file to a psychiatrist or 
psychologist, and the entire claims file, 
to include a complete copy of this remand, 
should be made available to, and reviewed 
by, the designated examiner.  

The examiner should consider the entire 
record, including psychological test 
results, examine the Veteran, and identify 
all of the Veteran's psychiatric disorders 
in accordance with DSM-IV.  For each 
diagnosed disorder, the examiner should 
provide an opinion, based on a review of 
the evidence of record, as to the medical 
probabilities that the Veteran has an 
acquired psychiatric disorder that is 
attributable to his active military 
service.  If PTSD is diagnosed, the 
examiner should determine whether the 
identified in-service stressors are 
sufficient to support a diagnosis of PTSD, 
and whether the Veteran's current 
psychiatric symptoms are attributable to 
PTSD.  The bases for each opinion should be 
explained in detail.

If the VA examination does not result in a 
diagnosis of PTSD, the examiner should 
reconcile the findings of the September 
2008 mental health consultation where an 
Axis I diagnosis of PTSD was provided, and 
explain why he/she and the April 2008 VA 
examiner did not find the Veteran to have a 
diagnosis of PTSD, while other evaluations 
dated in September 2008, and August 2010 
reflect an assessment of PTSD.  

After the requested report has been 
completed, the report should be reviewed to 
ensure that it is in complete compliance 
with the directives of this remand.  If the 
report is deficient in any manner, it 
should be returned to the examiner.

3.  After undertaking any other development 
deemed appropriate, adjudicate the claim of 
service connection for PTSD, depression, 
and mixed adjustment disorder.  If any 
benefit sought is not granted, furnish the 
Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


